Citation Nr: 0423144	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  96-38 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and her son




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from November 1945 to 
December 1965.  He died in January 1992.  The appellant is 
his surviving spouse.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from an April 1996 rating decision of the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for the 
cause of the veteran's death.  

In February 1998, the Board remanded the case to the RO for 
further development.  After the development was accomplished, 
the Board denied the claim in a June 2000 decision.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In a December 2000 Order, the Court granted the parties' 
Joint Motion for remand, vacated the Board's June 2000 
decision and returned the case to the Board for consideration 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA).  

In a May 2002 decision, the Board again denied the claim.  
The appellant appealed the determination to the Court.  In a 
February 2003 Order, the Court vacated the Board's May 2002 
decision, and remanded the appeal to the Board for 
readjudication consistent with the parties' Joint Motion.  

In October 2003, the Board denied the claim for the third 
time, and the appellant again appealed to the Court.  In a 
March 2004 Order, the Court vacated the Board's October 2003 
decision, and remanded the case to the Board for 
readjudication consistent with the parties' Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)) became law in 
November 2000.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Specifically, VA must notify a claimant of which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  Such notice has been deemed 
mandatory by the Court of Appeals for Veterans Claims 
(Court).  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the October 2003 decision, the Board concluded that the 
VCAA was not applicable to the appellant's claim because the 
claim had been denied by the Board in June 2000, prior to the 
enactment of the VCAA.  Therefore, in accordance with the 
United States Court of Appeals for the Federal Circuit's 
(Federal Circuit) holdings in Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002) and Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002), the Board reasoned that Section 3(a) of the 
VCAA could not be retroactively applied to the appellant's 
claim.  

In the March 2004 Joint Motion, however, the parties 
correctly pointed out that the Board's June 2000 decision had 
been vacated by the Court in the December 2000 Order, which 
had been issued prior to the Federal Circuit's decisions in 
Dyment and Bernklau.  Therefore, there was no longer a final 
decision of the Board with regard to the issue of entitlement 
to service connection for the cause of the veteran's death, 
and the appellant's claim remained pending before VA.  
Consequently, the provisions of the VCAA are applicable to 
her claim.  

A review of the file reveals that the appellant has not been 
provided satisfactory notification pursuant to the VCAA.  See 
Quartuccio, supra.  Therefore, a remand is required.  

Additionally, in the Joint Motion, the parties agreed that 
the Board should seek clarifying evidence as to whether the 
corrections made to the veteran's death certificate by the 
Casualty/Mortuary Affairs Department at Walter Reed Army 
Medical Center in August 1995 were made pursuant to a 
determination by a physician or other medical professional.  

The appellant has repeatedly stated that the veteran was 
initially diagnosed with hypertension within one year of his 
discharge from service.  She should be asked to identify any 
additional sources of treatment records pertaining to the 
veteran that may help to substantiate her statements.  
Furthermore, the veteran's death certificate indicates that 
an autopsy had been performed.  An attempt to obtain a 
complete copy of the autopsy report should be made.  

Finally, the Board acknowledges that the medical records 
indicate that the veteran had been diagnosed with diabetes 
mellitus during his lifetime.  Since this disease has been 
presumed to be due to exposure to Agent Orange, the RO should 
obtain the veteran's service personnel records to ascertain 
whether he served in-country in the Republic of Vietnam 
during the Vietnam era.  

Accordingly, this appeal is REMANDED to the RO for the 
following development:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), and any 
other applicable legal precedent.  
Specifically, the appellant should be 
fully informed of the evidence required 
to substantiate her claim for service 
connection for the cause of the veteran's 
death and advised of the division of 
responsibilities between her and VA in 
obtaining evidence.  The appellant should 
also be advised to send any additional 
evidence pertinent to the appeal that is 
in her possession but not yet part of the 
record to VA.

2.  The RO should obtain from the 
appellant the names and addresses of all 
medical care providers who treated the 
veteran for hypertension and/or heart 
disease since his discharge from service.  
After securing any necessary releases, 
the RO should obtain these records.  

3.  The RO should obtain the veteran's 
service personnel file from the National 
Personnel Record Center (NPRC) to 
ascertain whether he served in the 
Republic of Vietnam during the Vietnam 
era.  

4.  The RO should contact the 
Casualty/Mortuary Affairs Department of 
the Walter Reed Army Medical Center and 
inquire as to who authorized the 
amendments made to the veteran's death 
certificate in August 1995.  
Specifically, it should be determined how 
such amendments are made, and whether or 
not a physician or other medical 
professional was involved in making the 
determination to amend the veteran's 
death certificate in August 1995.  

5.  Upon completion of the above, and any 
development as may be subsequently 
indicated by any response received from 
the appellant and/or to comply with the 
VCAA, the claim for entitlement to 
service connection for the cause of the 
veteran's death should be re-adjudicated.  
If the determination remains adverse to 
the appellant, she and her representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified; however, she has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	MICHAEL A. PAPPAS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


